

Exhibit 10L


ELEVENTH AMENDMENT TO AGREEMENT OF LEASE


DATED AS OF THE 2ND DAY OF MARCH, 2018


BY AND BETWEEN


THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having principal
offices in the City of Pittsburgh, Allegheny County, Pennsylvania,


AND


HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts.


WHEREAS, the parties hereto have entered into that certain Agreement of Lease
dated July 17, 1990; as amended by First Amendment to Agreement of Lease dated
April 30, 1991; by Second Amendment to Agreement of Lease dated October 18,
2000; by Third Amendment to Agreement of Lease dated March 23, 2004; by Fourth
Amendment to Agreement of Lease dated March 12, 2008; by Fifth Amendment to
Agreement of Lease dated October 1, 2008; by Sixth Amendment to Agreement of
Lease dated January 8, 2010; by Seventh Amendment to Agreement of Lease dated
March 31, 2011; by letter agreement dated January 27, 2012; along with the
renewal letter dated June 8, 2010, exercising the renewal option for the Fourth
Renewal Term pursuant to paragraph 3 of the Sixth Amendment to Agreement of
Lease; by Eighth Amendment to Agreement of Lease dated February 26, 2013; by
Ninth Amendment to Agreement of Lease dated March 12, 2014; and by Tenth
Amendment to Agreement of Lease dated May 31, 2017 (hereinafter collectively
called the “Lease”);


WHEREAS, the Tenant previously exercised its right to terminate the Lease as to
certain space referred to as the “Building #3 Space,” thereby leaving the
“Leased Premises” covered by the Lease as 89,177 agreed-upon rentable square
feet of space as follows: (a) 81,929 agreed-upon rentable square feet of space
in Buildings 18 and 18A; (b) 5,672 agreed-upon rentable square feet of space in
the Parking Area; (c) 809 agreed-upon rentable square feet of space in the
Building 18 Expansion Space; and (d) 767 agreed-upon rentable square feet of
space in the Building 18 Second Expansion Space;


WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and


WHEREAS, the parties hereto desire to amend the Lease to (i) extend the term of
the Lease for three (3) additional years (the “Third Extended Term”); (ii)
establish the


1



--------------------------------------------------------------------------------




monthly rental for the Third Extended Term of the Lease; (iii) provide for
further extensions of the term of the Lease; (iv) provide Tenant with an
allowance (the “Additional Tenant Improvement Allowance”) to make certain
improvements to the Leased Premises during the Third Extended Term (the
“Additional Tenant’s Work”); (v) identify certain improvements to be made to the
Leased Premises by Landlord (“Landlord’s Work”); and (vi) provide additional
provisions to the Lease to reflect the intentions of the parties.


NOW, THEREFORE, in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:


1.    TERM: The Lease and the term thereof are hereby extended for the Third
Extended Term to commence immediately following the expiration of the Second
Extended Term of the Lease, i.e., July 1, 2018. The expiration date of the term
of the Lease, as extended by the Third Extended Term, is hereby changed from
June 30, 2018, to June 30, 2021.


2.    RENT: Tenant shall pay to Landlord as rental for the Leased Premises the
following amounts at the following times:


A.     Tenant shall continue to pay to Landlord on the first day of each
calendar month during the balance of the Second Extended Term of the Lease the
amount of $32,347.49 as monthly rental for the Leased Premises.


B.     Beginning on July 1, 2018, and continuing on the first day of each
succeeding calendar month thereafter for the balance of the Third Extended Term
of the Lease, Tenant shall pay to Landlord the amount of $38,325.44 as monthly
rental for the Building 18, Building 18A, and the Parking Area portions of the
Leased Premises.


C.     Beginning on July 1, 2018, and continuing on the first day of each
succeeding calendar month thereafter for the balance of the Third Extended Term
of the Lease, Tenant shall pay to Landlord the amount of $325.00 as monthly
rental for the Building 18 Expansion Space and the Building 18 Second Expansion
Space portions of the Leased Premises.


The monthly rentals as set forth above shall be payable in advance, without
demand, deduction or set off. All monthly rentals and sums due as additional
rental payable under the Lease shall be paid to The Buncher Company at P.O. Box
768, Pittsburgh, PA 15230-0768, or at such other place or to such other person
as may be designated by Landlord in writing.


If any installment of monthly rental or additional rental becomes overdue for a
period in excess of ten (10) business days, Tenant shall pay interest at a
monthly rate equal to


2



--------------------------------------------------------------------------------




one percent (1%) accruing from the due date to the date of payment thereof. Such
interest shall constitute additional rental due and payable to Landlord by
Tenant. The interest charge will be in addition to, and not in lieu of, any
other remedy Landlord may have under the Lease. If there are accrued and unpaid
rental amounts, all payments of monthly rental and additional rental shall be
applied in such order as Landlord shall determine.


3.    NEW RENEWAL OPTION: Paragraph 5 (New Renewal Option) of the Tenth
Amendment to Agreement of Lease dated May 31, 2017, is hereby deleted in its
entirety.


4.    RENEWAL OPTION: Tenant shall have the right and option to extend the Third
Extended Term of the Lease for the Leased Premises for one (1) additional term
of three (3) years (the “Revised Renewal Term“) to commence immediately
following the expiration of the Third Extended Term. Tenant may exercise the
right to extend the term of the Lease for the Revised Renewal Term only by
delivering to Landlord written notice of Tenant’s exercise of such right no less
than one (1) year prior to the expiration date of the Third Extended Term, time
being of the essence. The terms and conditions of the Lease shall continue in
full force and effect for the Revised Renewal Term except for this paragraph 4
and except that the monthly rental for the Revised Renewal Term shall be
calculated pursuant to the following formula:
 
The monthly rental for the Revised Renewal Term for which this calculation is
made shall equal the monthly rental paid during the Third Extended Term (i.e.,
$38,650.44) multiplied by a fraction, the numerator of which is the CPI in
effect for the month of June 2021and the denominator of which is the CPI in
effect for June 2018


Notwithstanding the result of the above calculation, the monthly rental for the
Revised Renewal Term shall not be less than $38,650.44.


The CPI, as referred to herein, means the Consumer Price Index for all Urban
Consumers 1984=100 relating to the United States City Average, as issued by the
Bureau of Labor Statistics of the United States Department of Labor, or any
successor to the function thereof. In the event of the conversion of the CPI to
a different standard reference base or any other revision thereof, the
determination hereunder shall be made with the use of such Bureau of Labor
Statistics or successor to the functions thereof or in the absence of the
publication of such conversion factor, such formula or table as the parties
shall mutually designate.


Notwithstanding the above, if Haemonetics Corporation, itself or its affiliate
or subsidiary is in default under the Lease or is not in full possession of the
Leased Premises continuously during the last twelve (12) months of the Third
Extended Term and the


3



--------------------------------------------------------------------------------




commencement of the Revised Renewal Term, Landlord may, at its option and upon
written notice to Tenant, terminate the Lease as of the last day of the Third
Extended Term.


5.    TENANT IMPROVEMENT ALLOWANCE: Landlord shall pay to Tenant the Additional
Tenant Improvement Allowance in the amount of $60,000.00 to be utilized by
Tenant for improvements to the Leased Premises to be made by Tenant’s
contractors during the Third Extended Term (i.e., the Additional Tenant’s Work).
Landlord shall reimburse Tenant for said costs within thirty (30) days after
receipt of paid invoice from Tenant with supporting documentation. Any unused
amount of the Additional Tenant Improvement Allowance shall be credited against
rental in reverse order beginning with the last month of the Third Extended
Term. Any additional cost of the Additional Tenant’s Work that is paid by
Landlord to Tenant exceeding the Additional Tenant Improvement Allowance may be
amortized over the Third Extended Term and Revised Renewal Term at the prime
rate of interest as published by PNC Bank, N.A. at the commencement of the Third
Extended Term plus three percent (3%) per annum. If Tenant does not exercise its
option to extend the term of the Lease for the Revised Renewal Term, then Tenant
shall pay to Landlord any unamortized balance of said additional cost prior to
the expiration of the Third Extended Term.


6.    TENANT’S WORK: Tenant shall have the right to perform any or all of the
Additional Tenant’s Work, subject to Landlord’s prior reasonable approval, which
shall be given to Tenant within ten (10) business days upon Landlord’s receipt
of detailed plans and specifications from Tenant; however, Landlord’s approval
shall be deemed to have been given if Landlord fails to respond to Tenant within
said ten (10) business day approval period. Tenant shall not be charged by
Landlord for any supervisory, management, or review fees in connection with
review or monitoring of the Additional Tenant’s Work. Tenant shall have the
right to select all contractors, subcontractors, architects, engineers,
consultants, etc. in connection with the Additional Tenant’s Work, subject to
Landlord’s prior reasonable approval. However, Landlord shall be provided an
opportunity to submit to Tenant a bid for construction of any or all of the
Additional Tenant’s Work. Subject to Landlord’s prior reasonable approval,
Tenant shall have the right to construct computer rooms, interconnecting stairs,
and any other specialized facilities, provided such work does not jeopardize the
structural integrity of Building 18 and/or Building 18A. Tenant and Landlord
shall agree on a mutually acceptable construction schedule with respect to the
Additional Tenant’s Work.


The Additional Tenant’s Work shall be made in a good and workmanlike manner, and
all contracts for the Additional Tenant’s Work that is not constructed by
Landlord shall


4



--------------------------------------------------------------------------------




require signed releases against mechanics liens upon payment in full for such
Additional Tenant’s Work.


If any of the Additional Tenant’s Work is constructed by contractors other than
Landlord, Tenant shall cause its contractors to provide Landlord with evidence
of commercial general liability insurance at the limits set forth in section 8
(Insurance) of the Agreement of Lease dated July 17, 1990, and shall name
Landlord as an additional insured. Said contractor(s) shall also provide
Landlord with evidence of Workers’ Compensation and Employers Liability
Insurance.


Tenant shall indemnify, defend, and save harmless Landlord from all expense,
liens, claims, damages or injuries to either persons or property arising out of,
or resulting from activities related to any of the Additional Tenant’s Work not
constructed by Landlord. The Additional Tenant’s Work shall be subject to the
terms and conditions set forth in section 5 (Alterations) of the Agreement of
Lease dated July 17, 1990.


7.    LANDLORD’S WORK: As an inducement for Tenant entering into this Eleventh
Amendment to Agreement of Lease and the faithful performance of its obligations
under the Lease, Landlord shall, at its sole cost and expense, perform the
following work upon receipt of a fully executed Eleventh Amendment to Agreement
of Lease (“Landlord’s Work”):


A.
Furnish and install five (5) additional light poles with concrete bases and LED
light fixtures within the parking lot of the Leased Premises. The location of
such additional light poles shall be mutually agreed to by Tenant and Landlord.



B.
Remove existing fixtures and furnish and install eight (8) exterior mount LED
wall light fixtures on the front of Building 18 and/or Building 18A.



The parties hereto acknowledge, understand, and agree that Landlord will be
performing Landlord’s Work in the Leased Premises during the time Tenant
occupies the Leased Premises and when weather conditions permit. Tenant shall
take reasonable steps to protect its property from loss or damage during the
time Landlord’s Work is being performed and Tenant shall conduct its operations
in such a manner so as not to unreasonably interfere or delay Landlord or its
contractors in the performance of Landlord’s Work.




5



--------------------------------------------------------------------------------




8.    RESERVATION: UTILITIES: In addition to the rights set forth in section 33
(Reservations: Roads and Utilities) of the Agreement of Lease dated July 17,
1990, Landlord shall have the right, upon notifying Tenant, to enter upon the
Leased Premises at any reasonable time and from time to time during the term of
the Lease for the purpose of installing, repairing, and removing utility and
mechanical facilities below the roof, above ceilings and below floors, and in
the common areas of the Buildings, and any other building(s) which may become a
portion of the Leased Premises, provided, however, such work shall be performed
by Landlord, and its contractors, in such a manner as not to unreasonably
interfere with the operations and property of Tenant.


9.    BROKERAGE: Except as provided below, Landlord and Tenant each hereby
warrants to the other that no real estate broker has been involved in this
transaction on its behalf and that no finder's fees or real estate commissions
have been earned by any third party. Tenant hereby agrees to indemnify Landlord
and Landlord hereby agrees to indemnify Tenant for any liability or claims for
commissions or fees, including reasonable attorneys’ fees and costs, arising
from a breach of this warranty by it. The only real estate broker involved in
this transaction is Cushman & Wakefield U.S., Inc., whose commission or fee with
respect to this transaction shall be paid by Landlord in accordance with that
certain letter to Mr. Sean M. Teague dated December 20, 2017.


10.    TENANT’S ACKNOWLEDGMENT: Tenant hereby acknowledges that as of the date
of this Eleventh Amendment to Agreement of Lease, Landlord is not in default of
any of its obligations under the Lease, and Tenant has no claims, counterclaims,
offsets or defenses with respect to Landlord’s obligations under the Lease as
amended by this Eleventh Amendment to Agreement of Lease.


11.    AUTHORIZATION: Tenant and Landlord each hereby represent and warrant that
it has full authority to enter into, deliver, and perform its obligations
hereunder; that the individual executing this Eleventh Amendment to Agreement of
Lease on behalf of such party has full authority to legally bind such party;
that nothing herein conflicts with any of the party’s governing documents or any
of its commitments or obligations; and that no consent or approval of any third
party is required to perform its obligations hereunder


12.    NO OTHER MODIFICATIONS: Except as amended and supplemented hereby, all
terms and conditions of the Lease shall remain in full force and effect.


WITNESS the due execution hereof on the day and year first written above.


ATTEST:                        THE BUNCHER COMPANY


By: /s/ Joseph M. Jackovic            By: /s/ Thomas J. Balestrieri
Joseph M. Jackovic     Thomas J. Balestrieri    
Executive Vice President President/CEO


6



--------------------------------------------------------------------------------




and General Counsel




(Corporate Seal)




ATTEST:                     HAEMONETICS CORPORATION
                        
By: /s/ Kris Alaerts                    By: /s/ William P. Burke            
Name: Kris Alaerts                    Name: William P. Burke            
Title: Global Category Manager Real Estate     Title: CFO                    




(Corporate Seal)


7

